DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2011/0280772) in view of Ohshima et al. (US 2015/0354099), Fehrer (US 5,699,596), Middendorf et al. (US 2009/0208732) and Donomoto et al. (US 4,457,979).
claims 1-3, Xiao teaches a holding sealing material (Pg. 1, Paragraph [0003]). The materials include a plurality of mats which each include inorganic fibers (Pg. 1, Paragraph [0016]). The inorganic fibers may be alumina-silica fibers (“alumina fibers”) (Pg. 10, Paragraph [0162]) and the mats may be needle-punched (“multiple marks formed by needle punching”) (Pg. 8, Paragraph [0125]-[0126]). 
Xiao is silent with respect to the content of the alumina-silica fibers being 85% to 98% alumina and 2% to 15% silica.
Ohshima teaches an alumina fiber aggregate which is capable of fixing a honeycomb carrier while maintaining elasticity for a long period of time (Pg. 1, Paragraph [0010]). The alumina fibers comprise 70% to 98% by mass of alumina and 2% to 30% by mass of silica (Pg. 1, Paragraph [0015]). These ranges prevent the difficulty of shape restorability during compression deformation due to being softened while also maintaining elasticity due to being too brittle (Pgs. 1-2, Paragraph [0017]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the alumina-silica fiber mats of Xiao such that the range of alumina is 70% to 98% and the range of silica is 2% to 30% in order to prevent the difficulty of shape restorability during compression deformation due to being softened while also maintaining elasticity due to being too brittle, as taught by Ohshima.
Xiao is silent with respect to the needle-punching being curved.
Fehrer teaches an apparatus for needling a fibrous web (Col. 1, Lines 7-8). Fehrer teaches the substrate which is needle punched as being bent while punched (Fig. 1) which is taught to provide enhanced strength (Col. 1, Lines 14-17). 

Xiao is further silent with respect to the needle punching comprising a pore which is formed by passing a barbed needle through the holding seal material and the alumina fibers being pulled into the pore. Xiao is additionally silent with respect to the needle punching allowing air streams to flow through the marks.
Middendorf teaches a mounting mat for mounting a pollution control element or monolith in a pollution control device (Pg. 1, Paragraph [0001]). The mat includes at least 90% by weight of magnesium aluminum silicate glass fibers which have short fibers having lengths of not more than 13 mm and long fibers having lengths of at least 20 mm (Pg. 2, Paragraphs [0014]-[0016]). The mats are additionally needle punched mats by barbed needles which provides entanglement of the fibers (Pg. 4, Paragraph [0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to perform the needle punching with barbed needles, as taught by Middendorf, in order to provide entanglement of the fibers of the holding seal material. Furthermore, one of ordinary skill in the art would appreciate that the entanglement of the fibers results in the fibers contacting the barbed needs to also be entangled, thus teaching the limitation of “the alumina fibers pulled into the pores.” Additionally, one of ordinary skill in the art would appreciate that the formation of the pores through the needle punching with barbs would additionally allow for air to flow such that pores are open allowing for air to flow through the pores. 
Xiao is silent with respect to the alumina fibers containing α-alumina in a proportion of 0.3% to 15% by weight relative to the weight of alumina fibers.

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mats of Xiao such that the inorganic fibers include alpha-alumina fibers in a content range of 5% to 60% in order to provide good wear resistance, good strength and good rigidity as taught by Donomoto. 
Xiao is further silent with respect to the property of “in a heat treatment test, a contact pressure of the holding seal material heated at a test temperature of 950°C is 65 to 99% of a contact pressure of the holding seal material heated at a test temperature of 800°C” as required by claim 1. Xiao is additionally silent with respect to “wherein the heat treatment test, the contact pressure of the holding seal material heated at a test temperature of 950°C is 80% to 99% of a contact pressure of the holding seal material heated at a test temperature of 800°C” as required by claim 2 and “wherein in the heat treatment test, the contact pressure of the holding seal material heated at a test temperature of 950°C is 10 to 50 kPa” as required by claim 3. 
However, these properties appear to be dependent on the materials of forming the hold seal materials of applicant’s invention, which appear to include the alumina fibers which are needle punched and contain the fibers with the appropriate ranges as discussed above which are taught by Xiao in view of Ohshima. It additionally appears that an organic binder contributes to these properties such that applicant’s specification calls out the binder for the purposes of the strength of the entanglement of the fibers (Pg. 3, Paragraph [0051]). Xiao additionally teaches the use of an organic binder which allows for the prevention of the inorganic fibers from being scattered (Pg. 20, Paragraph [0318]). As such, the combination of Xiao in view of Ohshima teaches a mat formed of inorganic fibers which contain alumina-silica fibers in the ranges taught 
Although the ranges for the contents of alumina and silica are not exactly the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, Xiao teaches the holding sealing materials as discussed above with respect to claim 1. Xiao further teaches the diameters of the fibers are preferably 3 to 10 microns (Pg. 20, Paragraph [0317]) which overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 8-11, Xiao teaches the holding sealing materials as discussed above with respect to claim 1. Xiao further teaches the use of an organic binder which may be an acrylic latex, rubber latex, water-soluble organic polymers, polyvinyl alcohol, styrene and an epoxy resin (Pg. 20, Paragraph [0320]). 
claim 12, Xiao teaches the holding sealing materials as discussed above with respect to claim 1. The content of the organic binder may be in the range of 0.2% to 20% (Pg. 20, Paragraph [0318]), which overlaps with the instant claims. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable Xiao (US 2011/0280772) in view of Ohshima et al. (US 2015/0354099), Fehrer (US 5,699,596), Middendorf et al. (US 2009/0208732) and Donomoto et al. (US 4,457,979) as applied to claim 1 above, and further in view of Guitian et al. (EP 2,662,420).
Regarding claims 5-6, Xiao teaches the holding sealing materials as discussed above with respect to claim 1. 
Xiao is silent with respect to the inorganic fiber further including inorganic particles attached to the surface of the fibers, where the particles are one of titania, silica, alumina and magnesia. 
Guitian teaches silica-surface modified alumina whiskers which are used for a reinforcing material and provide superior flexural properties and thermal stability (Abstract). The whiskers are treated by silica particles in order to achieve this (Pg. 3, Line 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mats of Xiao such that the fibers are silica-surface modified, with silica particles, in order to provide superior flexural properties and thermal stability as taught by Guitian. 

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive.
On pages 9-12, applicant argues that the advantageous effects of the limitation regarding the alpha-alumina fibers include having improved strength resulting in the contact pressure of the holding seal material being improved and this is not taught by the combination of Xiao in view of Donomoto. This is so such that Donomoto is directed towards reinforcing alumina fibers in a metal matrix which is not comparable to a holding seal mat. Applicant further argues that the invention of Donomoto teaching the improved wear resistance, strength and rigidity would not be beneficial in a mat as taught by Xiao. 
The examiner first identifies that the mats of Xiao are directed towards holding seal mats which are placed between a gas exhaust body and a casing surrounding the exhaust gas treating body wherein the holding seal mat prevents damage during vibrations and impacts during travel of an automobile (Pg. 1, Paragraph [0006]). As such, Xiao appreciates configurations which improve the protection of this gas exhaust body. Furthermore, Xiao teaches the inorganic fibers of the mat are alumina-silica fibers (See rejection of claim 1). The rejection now turns to Donomoto, which, as pointed out by applicant, teaches a metal matrix composite with reinforcing alumina/silica fibers (Col. 2, Lines 50-55). The fibers further include alpha-alumina fibers in order to improve the wear resistance during friction on another composite material as well as increasing the strength and rigidity of the composite (Col. 3, Lines 4-38). As such, although the two inventions described by Xiao and Donomoto are different, one of ordinary skill in the art would appreciate that the alumina-silica fibers of the mats of Xiao, which are used to prevent damage to an exhaust body, would benefit from the content of the fibers being alpha-alumina fibers in order to improve wear resistance and improved strength thus further protecting the gas exhaust body. The examiner further notes that the advantageous .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783